Title: From George Washington to d’Estaing, 15 May 1784
From: Washington, George
To: Estaing, Charles-Hector Théodat, comte d’



Sir,
Philada 15th May 1784

I cannot my dear General express to you all the gratitude which I feel for your very great politeness manifested for me in your letter of the 25th of Decr—which I now have the honor & pleasure to acknowledge. The very tender & friendly regards which you are pleased to mention as possessing your mind, for my person & character, have affected me with the deepest sensibility; & will be forever remembered as a most agreeable token from the Count D’Estaing, for whose character as a Gentleman & a soldier, & for whose attention to the American interests & cause, I have ever been impressed with the highest veneration.
I feel myself happy that your Excellency countenances with so much cordiallity, the association formed by the Officers of

the American army, a bond of cement Sir, which, if any thing could be wanting for that purpose, will I trust serve to render durable & permanent those mutual friendships & connections, which have happily taken root between the Officers of your army & ours. And I am peculiarly happy to be able to inform you that the wishes expressed in your letter are more than fulfilled; since by the institutions of our Society, as amended & altered at their General Meeting in this City held during the present month, & which will be officially forwarded to the Society in France, your Excelly will find that the honors of it are extended, not only to the few Gentlemen honor’d by your particular mention, but to all the Captns ranking as Colonels in your Navy—which, altho’ not clearly expressed in the original Constitution, is now in the fullest terms provided for, & not left to doubtful implication.
I am much pleased with the prospect of soon having the pleasure of seeing in this country our mutual worthy friend de la Fayette. Be assur’d Sir, I shall be among the warmest of his friends who will welcome him to the American shore; & rejoice in an opportunity to embrace him in my arms. I am pleased that our confidence in Majr L’Enfant has been so honorably placed, & that the business entrusted to that Gentlns conduct has been executed to so great satisfaction. With the highest regard &c. I have the honor to be &c.

G: Washington

